Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Receipt is acknowledged of the Preliminary Amendment filed on June 18, 2020, which canceled claims 20-22 and 24. Claims 1, 2, 5-10, 12, 13, 16, 18 and 23 were amended. Claims 1-19, 23, 25 and 26 are pending.

Priority
The instant application claims the benefit of priority to U.S. Provisional Application Serial No. 62/826,393, filed March 29, 2019 and U.S. Provisional Application Serial No. 62/964,177, filed January 22, 2020.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, and 25-26, drawn to compositions, including compounds of formulas I and IV, classified in A61K 31/4745 (heterocyclic compounds) and C070 491/22 (condensed ring systems containing four or more hetero rings); conjugates of formula IV and mixtures thereof, classified in A61K 47/6803 (drugs conjugated to an antibody or immunoglobulin) and A61K 47/6889 (enzyme-labile immune-conjugates); and a pharmaceutical composition comprising the conjugate or mixture thereof, classified in A61K 47/6847 (medicinal preparations comprising antibodies) and A61K 39/44 (antibodies bound to carriers).
23, drawn to a method of treatment of cancer, classified in A61K 2039/505 (treatment using targeting or modifying agents chemically bound to the active ingredient).

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the compositions of Invention I, including the compound, the conjugate, and the pharmaceutical composition comprising the conjugate, can be used for the treatment of autoimmune disorders (Specification at p. 22, line 11 and lines 31-36; p. 23, lines 1-36). Thus, the compositions of Invention I can be used in a materially different method of treatment, which is not necessarily in the treatment of cancer as claimed in Invention II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species Election
This application contains claims directed to more than one species of the generic invention.
The species are the different sub-structural components of the compound of claim 1 and the different sub-structural components of the conjugate of claim 13.
Applicant is required, in reply to this action, to elect:
(1)	A single disclosed compound or a conjugate comprising the compound (such as a single disclosed compound in claims 1 or 13).
a.	If the compound of claim 1 is elected:
L (Q, X, a, b1, b2, c1, c2 and GL) (e.g., claim 1).
b.	If the conjugate of claim 13 is elected:
i.	Specify variables for RLL (Q, X, a, b1, b2, c1, c2 and GLL) (e.g., claim 13).

All claims drawn to a non-elected species will be preliminarily withdrawn from consideration. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. For example, the compound of claim 1 could be conjugated to any molecule containing at least one functional group that reacts with GL, whereas the conjugate of claim 13 must be conjugated to an antibody. Additionally, RL and RLL comprise chemically distinct species in the form of the variable elements Q, X, GL (for the compound of claim 1) and GLL (for the conjugate of claim 13). Furthermore, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 13 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correcting Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached on Monday-Friday 8:30 a.m. – 5:30 p.m. (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/GINA F. NELLESEN/
Examiner
Art Unit 1647


/SCARLETT Y GOON/QAS, Art Unit 1600